UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6440



ALBERT EUGENE BARNES,

                                             Petitioner - Appellant,

          versus


RUTH YANCEY, Warden of       FCI   Williamsburg;
UNITED STATES OF AMERICA,

                                            Respondents - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CA-04-23164-6-HMH)


Submitted:   July 14, 2005                   Decided:   July 26, 2005


Before WILKINSON, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Albert Eugene Barnes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Albert Eugene Barnes appeals the district court’s order

accepting the recommendation of a magistrate judge and dismissing

Barnes’ § 2241 motion.       The magistrate judge recommended that

relief be denied and advised Barnes that failure to file timely

objections to this recommendation could waive appellate review of

a district court order based on the recommendation.         Despite this

warning,   Barnes   failed   to   object   to   the   magistrate   judge’s

recommendation.

           The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review.         See Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v.

Arn, 474 U.S. 140 (1985).     Barnes has waived appellate review by

failing to file objections after receiving the proper notice.

Accordingly, we dismiss the appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid in the

decisional process.

                                                               DISMISSED




                                  - 2 -